Exhibit 10.4

 

Exhibit B

 


VARIAN MEDICAL SYSTEMS, INC.

2005 Omnibus Stock Plan

 

RESTRICTED STOCK AGREEMENT

 

Varian Medical Systems, Inc. (the “Company”) hereby grants to the designated
employee (“Employee”), a grant of Restricted Stock under the Company’s 2005
Omnibus Stock Plan (the “Plan”).  The Restricted Stock granted hereunder
consists of shares of common stock of the Company (“Shares”).  The Grant Date is
the date of this Agreement (the “Grant Date”).  Subject to the provisions of
Appendix A (attached) and of the Plan, the principal features of this grant are
as follows:

 

Total Number of Shares of Restricted Stock:

 

[NUMBER A]

 

Scheduled Vesting Dates:

 

Number of Shares

 

 

 

 

 

[DATE 5 YEAR FROM GRANT DATE]

 

[33-1/3% of NUMBER A]

 

[DATE 10 YEARS FROM GRANT DATE]

 

[33-1/3% of NUMBER A]

 

[DATE 15 YEARS FROM GRANT DATE]

 

[33-1/3% of NUMBER A]

 

 

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan.  For example, important additional information on vesting and forfeiture
of the Shares covered by this grant is contained in Paragraphs 3 through 6 of
Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.  YOU CAN REQUEST A COPY OF THE
PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES OFFICE IN PALO ALTO,
CALIFORNIA.

 

 

VARIAN MEDICAL SYSTEMS, INC.

EMPLOYEE

 

 

By:

 

 

 

 

 

Title:

 

[NAME]

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

1.                                       Grant.  The Company hereby grants to
the Employee under the Plan for past services and as a separate incentive in
connection with his or her employment and not in lieu of any salary or other
compensation for his or her services, an award of [NUMBER A] Shares of
Restricted Stock on the date hereof, subject to all of the terms and conditions
in this Agreement and the Plan.

 

2.                                       Shares Held in Escrow.  Unless and
until the Shares of Restricted Stock shall have vested in the manner set forth
in Paragraphs 3 or 4, such Shares shall be issued in the name of the Employee
and held by the Secretary of the Company as escrow agent (the “Escrow Agent”),
and shall not be sold, transferred or otherwise disposed of, and shall not be
pledged or otherwise hypothecated.  The Company may instruct the transfer agent
for its Common Stock to place a legend on the certificates representing the
Restricted Stock or otherwise note its records as to the restrictions on
transfer set forth in this Agreement and the Plan.  The certificate or
certificates representing such Shares shall not be delivered by the Escrow Agent
to the Employee unless and until the Shares have vested and all other terms and
conditions in this Agreement have been satisfied.

 

3.                                       Vesting Schedule.  Except as provided
in Paragraph 4, the Shares of Restricted Stock awarded by this Agreement shall
vest in the Employee, as to thirty-three and one-third percent (33-1/3%) of such
Shares on the fifth anniversary of the date of this Award, and as to an
additional thirty-three and one-third percent (33-1/3%) on each succeeding
five-year increments of the anniversary date, until one hundred percent (100%)
of such Shares shall have been vested.  Shares of Restricted Stock shall not
vest in the Employee in accordance with any of the provisions of this Agreement
unless the Employee shall have been continuously employed by the Company or by
one of its Affiliates from the Grant Date until the date such vesting is deemed
to have occurred or the employee’s termination of service due to Retirement
shall have occurred not more than three years prior to the date such vesting is
deemed to have occurred.

 

4.                                       Committee Discretion.  The Committee,
in its absolute discretion, may accelerate the vesting of the balance, or some
lesser portion of the balance, of the unvested Shares of Restricted Stock at any
time.  If so accelerated, such Shares shall be considered as having vested as of
the date specified by the Committee.

 

5.                                       Forfeiture.  Except as provided in
Paragraph 4, and notwithstanding any contrary provision of this Agreement, the
balance of the Shares of Restricted Stock which have not vested at the time of
the Employee’s Termination of Service or three years following Retirement shall
thereupon be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company.  The Employee hereby appoints the Escrow
Agent with full power of substitution, as the Employee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Employee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such Termination of Service.

 

6.                                       Death of Employee.  Any distribution or
delivery to be made to the Employee under this Agreement shall, if the Employee
is then deceased, be made to the Employee’s designated beneficiary, or if either
no beneficiary survives the Employee or the Committee does not permit
beneficiary designations, to the administrator or executor of the Employee’s
estate.  Any designation of a beneficiary by the Employee shall be effective
only if such designation is made in a form and manner acceptable to the
Committee.  Any transferee

 

B-2

--------------------------------------------------------------------------------


 

must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.                                       Withholding of Taxes.  Notwithstanding
any contrary provision of this Agreement, no certificate representing Restricted
Stock may be released from the escrow established pursuant to Paragraph 2 unless
and until the Employee shall have delivered to the Company or its designated
Affiliate the full amount of any federal, state or local income or other taxes
which the Company or such Affiliate may be required by law to withhold with
respect to such Shares.  The Employee may elect to satisfy any such income tax
withholding requirement by having the Company withhold Shares of Common Stock
otherwise deliverable to the Employee or by delivering to the Company
already-owned Shares of Common Stock, subject to the absolute discretion of the
Committee to disallow satisfaction of such withholding by the delivery or
withholding of stock.  If the Employee fails to remit to the Company such
withholding amount within the time period specified by the Committee (in its
discretion), the award may be forfeited and in such case the Employee shall not
receive any of the Shares subject to this Agreement.

 

8.                                       Rights as Stockholder.  Neither the
Employee nor any person claiming under or through the Employee shall have any of
the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee or the Escrow
Agent.  Except as provided in Paragraph 10, after such issuance, recordation and
delivery, the Employee shall have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

 

9.                                       No Effect on Service.  The Employee’s
employment with the Company and its Affiliates is on an at-will basis only. 
Accordingly, subject to any written, express employment with the Employee,
nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue to be employed by the Company or any Affiliate or shall interfere
with or restrict in any way the rights of the Company or the Affiliate, which
are hereby expressly reserved, to terminate the employment of the Employee at
any time for any reason whatsoever, with or without good cause.  Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company or the Affiliate employing
or otherwise engaging the Employee.  For purposes of this Agreement, the
transfer of the employment of the Employee between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service.  Nothing herein contained shall affect the Employee’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other employee welfare plan or
program of the Company or any Affiliate.

 

10.                                 Changes in Stock.  In the event that as a
result of a stock dividend, stock split, reclassification, recapitalization,
combination of Shares or the adjustment in capital stock of the Company or
otherwise, or as a result of a merger, consolidation, spin-off or other
reorganization, the Company’s Common Stock shall be increased, reduced or
otherwise changed, and by virtue of any such change the Employee shall in his or
her capacity as owner of unvested Shares of Restricted Stock which have been
awarded to him or her (the “Prior Shares”) be entitled to new or additional or
different Shares of stock or securities (other than rights or warrants to
purchase securities); such new or additional or different Shares or securities
shall thereupon be considered to be unvested Restricted Stock and shall be
subject to all of the conditions and restrictions which were applicable to the
Prior Shares pursuant to this Agreement and the Plan.  If the Employee receives
rights or warrants with respect to any Prior Shares, such rights or

 

B-3

--------------------------------------------------------------------------------


 

warrants may be held or exercised by the Employee, provided that until such
exercise any such rights or warrants and after such exercise any Shares or other
securities acquired by the exercise of such rights or warrants shall be
considered to be unvested Restricted Stock and shall be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement.  The Committee in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
Shares of stock or securities, rights or warrants to purchase securities or
Shares or other securities acquired by the exercise of such rights or warrants.

 

11.                                 Address for Notices.  Any notice to be given
to the Company under the terms of this Agreement shall be addressed to the
Company, in care of its Secretary, at 3100 Hansen Way, Palo Alto, California
94304, or at such other address as the Company may hereafter designate in
writing.

 

12.                                 Grant is Not Transferable.  Except as
provided in Paragraph 6 above, this grant and the rights and privileges
conferred hereby shall not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or of
any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately shall become null and void.

 

13.                                 Binding Agreement.  Subject to the
limitation on the transferability of this grant contained herein, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

14.                                 Conditions for Issuance of Certificates for
Stock.  The Shares of stock deliverable to the Employee may be either previously
authorized but unissued Shares or issued Shares which have been reacquired by
the Company.  The Company shall not be required to issue any certificate or
certificates for Shares of stock hereunder prior to fulfillment of all the
following conditions:  (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; and (b) the completion of
any registration or other qualification of such Shares under any State or
Federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; and (c) the obtaining
of any approval or other clearance from any State or Federal governmental
agency, which the Committee shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of grant of the Restricted Stock as the Committee may
establish from time to time for reasons of administrative convenience.

 

15.                                 Plan Governs.  This Agreement is subject to
all terms and provisions of the Plan.  In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.  Capitalized terms used and not defined in
this Agreement shall have the meaning set forth in the Plan.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without reference to its principles of conflicts of law.

 

17.                                 Committee Authority.  The Committee shall
have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules.  All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon the Employee, the Company and all other
interested persons.  No member of the Committee shall be personally liable for
any action, determination or

 

B-4

--------------------------------------------------------------------------------


 

interpretation made in good faith with respect to the Plan or this Agreement. 
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.

 

18.                                 Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

19.                                 Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

20.                                 Retirement  Definition and Fortifier.  For
purposes of this Agreement, Retirement shall mean an employee’s voluntary
termination of employment at age 65 or above, or at age 55 with a minimum of 10
years employment with the Company, provided, however, that in the event employee
commences employment with a company which competes with the Company in any of
Company’s business, including but not limited to, equipment, software or other
products for the treatment of cancer, X-ray tubes, flat panel imaging devices
and industrial X-ray imaging devices,  Company may, in its sole discretion,
terminate this Agreement, including the vesting of any options or other grants
which remain unvested as of the date employee commences employment with the
competitive company.

 

21.                                 Modifications to the Agreement.  This
Agreement constitutes the entire understanding of the parties on the subjects
covered.  The Employee expressly warrants that he or she is not executing this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.

 

o   0   o

 

B-5

--------------------------------------------------------------------------------